Status of Application
1.	Acknowledgment is made of the remarks filed 11/16/2020. No claims are canceled, added, or amended along with the remarks, and claims 1-12 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the instant claims over the prior art applied in the previous office action. The remarks persuasively show that the previously applied prior art to Yan et al and Bai et al does not, separately or in combination, teach or suggest each limitation of the instant claimed method or carbon fiber reinforced carbon-silicon carbide  composite produced thereby. Specifically, the remarks persuasively show that the Yan and Bai are drawn to categorically different types of fiber-reinforced materials and methods of producing said materials, and thus the modification of Yan by Bai would not have been obvious to one of ordinary skill in the art. There is not motivation and enablement found in the prior art for adding the solvent evaporation process that is part of the method taught by Bai to the method taught by Yan, and thus each limitation of instant claim 1 is shown not to be present in the prior art of record. 
The remarks further show that the composite product of claim 12, produced by the claim 1 process, is also not taught or suggested by the previously applied prior art, because said product contains structural and compositional limitations necessarily resultant from said process, and the necessary process would require the combination of Yan and Bai that, as shown above, has been shown to be non-obvious. 
Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-12 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of forming a composite part and C/C-SiC composite part made by said method. Specifically, the prior art fails to teach a method wherein solvent extraction is used to coat carbon fiber composite powder with a phenol resin, forming a green part from said coated powder via 3D printing, densifying the produced part to form a C/C composite with a density of 0.7-1.1 g/cm3 and an open porosity of 30-50%, and thereafter siliconizing the thus-produced C/C porous body via a vacuum treatment that removes excess silicon, wherein the resultant composite part is a carbon/carbon-silicon carbide part. The prior art also does not teach or suggest a C/C-SiC composite part made by the aforementioned process and having the compositional and structural limitations necessarily imparted thereby. 
The most relevant prior art references found are Yan et al (CN 104647760 A) in view of Bai et al (CN 104496508 A). The difference from instant claims is that while Yan et al teaches a method for manufacturing a short fiber reinforced thermosetting resin composite product, comprising preparing a composite powder that comprises 10-50 vol% of a polymer binder and 90-50 vol% of short fibers, and placing the preform into a liquid thermosetting resin precursor for infiltration post-treatment. Yan does not teach or suggest coating the fibers via solvent extraction, nor does Yan teach infiltrating silicon into the resultant C-C porous body according to a method according to instant claim 1. Bai teaches a method of producing a similar carbon fiber/SiC composite, and teaches that carbon fiber powder is first coated with a phenolic resin, and further teaches silicon infiltration into a porous precursor body; Bai, however, does not teach a C/C-SiC composite, and teaches a material of a categorically different art type than that of Yan, and thus would not provide sufficient motivation for a skilled artisan to combine the process steps therewith. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 February 2021